Citation Nr: 1522175	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-31 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jacksonville, Mississippi.  Jurisdiction over the claim was subsequently returned to the RO in Huntington, West Virginia.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) of the RO in August 2012.  A transcript of the hearing is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

On his August 2012 VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The Veteran was scheduled for a videoconference hearing on March 18, 2015.  However, the Veteran failed to appear for the scheduled hearing. 

The Veteran's representative reported on March 26, 2015, that the Veteran was unable to attend the March 18, 2015, hearing because his wife passed away on March 17, 2015.  He requested that the Veteran be rescheduled for a videoconference hearing.  The Board has determined that good cause existed for the Veteran's failure to attend the hearing and to provide timely notification to VA of the need to postpone the hearing.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




